As filed with the Securities and Exchange Commission on October 31 , 2011 Registration No. 333-176729 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BUCKEYE OIL & GAS, INC. (Exact name of Registrant as specified in its charter) Florida 27-2565276 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) Buckeye Oil & Gas, Inc. 8275 S. Eastern Avenue, Suite 200 Las Vegas, Nevada, 89123 Telephone: (702) 938-0491 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Pol Brisset Buckeye Oil & Gas, Inc. 8275 S. Eastern Avenue, Suite 200 Las Vegas, Nevada, 89123 Telephone: (702) 938-0491 Facsimile: (702) 990-8681 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue, Suite 5 Lynbrook, New York 11563 Telephone: (516) 887-8200 Facsimile: (516) 887-8250 1 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:[x] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ Smaller reporting company x 2 Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 per share(1) Total $643.80 * Represents common shares currently outstanding to be sold by the selling security holders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is listed on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol “BFSO”. However, our common stock has never traded.Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the last price shares were sold. The selling shareholders may offer their shares of our common stock at $0.25 per share. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. * Previously paid The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2011 3 BUCKEYE OIL & GAS, INC. 22,200,000 Shares of Common Stock This prospectus relates to the resale of 22,200,000 shares of common stock of Buckeye Oil & Gas, Inc. which are issued and outstanding and held by persons who are shareholders of Buckeye Oil & Gas, Inc. We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Our common stock is listed for quotation on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “BFSO.OB”. The prices at which the selling share holders may offer to sell shares is $0.25 per share. We will bear all costs relating to the registration of these shares of our common stock. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The selling security holders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is , 2011 4 Table of Contents Page 6 Prospectus Summary 10 Risk Factors 21 The Offering 21 Use of Proceeds 21 Determination of Offering Price 21 Forward Looking Statements 22 Selling Security holders 22 Plan of Distribution 24 Description of Securities 26 Interest of Named Experts and Counsel 26 Description of Business 26 Description of Properties 31 Legal Proceedings 36 Market for Common Equity and Related Stockholder Matters 37 Dividend Policy 37 Management’s Discussion and Analysisof Financial Condition and Results of Operations 37 Changes in and Disagreements with Accountants Directors, Executive Officers, Promoters, and Control Persons 42 Director Independence 43 Executive Compensation 44 Security Ownership of Certain Beneficial Owners and Management 45 Certain Relationships and Related Transactions 46 Expenses of Issuance and Distribution 46 Legal Matters 47 Indemnification for Securities Act Liabilities 47 Experts 47 Where You Can Find More Information 47 Financial Statements 48 Information not Required in Prospectus 72 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 5 PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our,” “us,” or “Buckeye” refer to Buckeye Oil & Gas, Inc., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background Buckeye Oil & Gas, Inc. (formerly Benefits Solutions Outsourcing Corp.) (the "Company") is a development stage company, incorporated in the State of Florida Buckeye is currently an exploration-stage company as defined by the U.S. Securities and Exchange Commission (“SEC”) in the business of exploring and if warranted, advancing certain oil and gas properties to the discovery point where we believe maximum shareholder returns can be realized. On June 23, 2011 we entered into a Stock Purchase Agreement to acquire all of the issued and outstanding shares of a private Canadian company owned by the Company’s principal executive officer called Buckeye Oil & Gas (Canada) Inc. (“Buckeye Canada”), a company incorporated in Alberta, Canada. The purchase price paid for the shares of Buckeye Canada was $400,000, which was paid by the issuance to Pol Brisset, our principal executive officer and a director, of 1,000,000 shares of common stock of the Company.As a result of the acquisition, Buckeye Canada became a wholly-owned subsidiary of the Company.Buckeye Canada’s sole asset is rights granted pursuant to a Farmout and Participation Agreement (“Farmout Agreement”) with Luxor Oil & Gas, Inc. (“Luxor”).Under this agreement Buckeye Canada has agreed to incur 80% of the cost of drilling a well on one of Luxor’s properties in exchange for a 56% working interest in said well. The Farmout Agreement also grants Buckeye Canada the right of first refusal to participate at the same interest on one additional well to be drilled on each of two additional properties.Buckeye Canada has exercised its rights on one of these additional properties (all three properties are collectively referred to as the “Properties”). 6 We continue to rely on Luxor to provide their employees and to source appropriate contractors to undertake the drill programs on the Properties subject to our agreement with Luxor. We remain focused on keeping our staff levels, which currently consist of our two directors, both of whom are also officers, at a minimum to conserve capital. Our staffing level does not currently hinder our operations, as outsourcing of necessary operations continues to be the most cost effective and efficient manner of conducting the business of the Company. Current State of Exploration The Properties presently do not have any assigned resources or reserves of oil or natural gas. However, oil production from the first well drilled by Luxor on the Valhalla Property beganat the end of September 2011. However, due to sand build-up, the well had to be taken off-line.A new pump was installed and the well was brought back on-line on October 18, 2011. The Company hopes to have an independent reserve report completed by December 2011 on the Valhalla Property.The Company has exercised its rights to a second property called Spirit Rycroft.The well drilled by Luxor on the second property was completed at the end of September 2011. The well has been drilled, cased, and perforated.The Company is expecting the final cash call from Luxor relating to the well completion.This is expected to take place by the end of November.It is unknown at this time if the second well willever be economic. The Offering Securities offered: 22,200,000 shares of common stock Offering price: The selling security holders will be offering their shares of common stock at a price of $0.25 per share which is based on a private placement financing completed by the Company on August 26, 2011.The prices at which the selling share holders may sell shares thereafter will be determined by the prevailing market price for the shares or in negotiated transactions. Shares outstanding prior to offering: 61,200,000 shares of common stock. 7 Shares outstanding after offering: 61,200,000 shares of common stock. Our principal executive officer and a director currently owns 9.97% of our outstanding shares of common stock and our controlling shareholder currently owns approximately 53.8% our outstanding shares of common stock.As a result, they have substantial control over all matters submitted to our shareholders for approval. Market for the common shares: Our common stock is listed for quotation on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “BFSO.OB”. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of Proceeds: We will not receive any proceeds from the sale of shares by the selling stockholders. Risk Factors: The purchase of shares in this offering pose a substantial risk and consideration of the section entitled “Risk Factors” should be carefully reviewed and considered. Going Concern Considerations: As of May 31, 2011, we incurred a net loss of $21,610 from inception and used cash in operations from inception of $18,485.Our independent auditor has issued a going concern opinion after auditing our financial statements; our ability to continue is dependent on our ability to raise additional capital and our operations could be curtailed if we are unable to obtain required additional funding when needed. 8 Summary Financial Information The following presents our summary financial information for the periods indicated and should be read in conjunction with the information contained in “Management's Discussion and Analysis or Plan of Operations” and our financial statements and related notes appearing elsewhere in this prospectus. Statement of Operations Data Three-Months Ended August 31, 2011 Year Ended May 31, 2011 Period from May 11, 2010 (inception) to May 31, 2010 Operating revenues $ - $
